Citation Nr: 0828802	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  07-36 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This matter is on appeal from the Houston, Texas Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The veteran has been diagnosed with PTSD, but not based 
on any in-service stressor.

3.  The evidence of record does not corroborate the veteran's 
claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: 
(1) the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
himself or others, and (2) the person's response involved 
intense fear, helplessness, or horror.

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. 
§ 3.304(f)(1)(2007).  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

In his statement in conjunction with his claim, the veteran 
stated that he was assigned with the 3rd Battalion, 5th 
Cavalry Division in the summer of 1967.   He continued that, 
on one evening, his unit was under attack by mortar fire that 
lasted "five or six hours."  He claims to "still have 
nightmares" from the attack.  

The veteran also asserted that he was at the Bien Hoa and Da 
Nang air bases when they were attacked by mortar fire, and 
also experienced mortar fire while assigned with the 1st 
Battalion, 4th Cavalry Division.  However, he does not 
provide any details about these events.  

The veteran's service records and DD-214 indicate that he 
served as a cook in Battery A of the 7th Battalion, 9th 
Artillery in the Pacific theater from October 1966 to 
September 1967.   During service, he was awarded the National 
Defense Service Medal, Republic of Vietnam Campaign Medal, 
and the Vietnam Service Medal.  While these awards establish 
that he served in Vietnam, none of the awards are conclusive 
indicators of having engaged in combat.  

Service personnel records also reflect that the veteran 
participated in the Vietnam Counteroffensive Phase II in 
August 1967.  That campaign was a large-scale military 
operation which involved both combat troops and support 
personnel who were not involved in combat.  In light of his 
non-combat MOS (cook), his involvement in a campaign does not 
demonstrate combat.  See VAOPGPREC 12-99 (Oct. 18, 1999).

Having considered the veteran's statements and service 
record, the Board concludes that the preponderance of the 
evidence indicates that he did not participate in combat 
operations in Vietnam.  While there is some evidence in the 
record to indicate that there may have been combat operations 
in his general vicinity, his personnel records do not 
indicate any direct participation.

Consequently, the Board finds that the veteran did not engage 
in combat with the enemy within the meaning of 38 U.S.C.A. § 
1154(b).  See Gaines v. West, 
11 Vet. App. 353, 359 (1998).  As such, his statements and 
testimony concerning the alleged stressors may not be 
accepted, standing alone, as sufficient proof of their 
occurrence.  Therefore, independent evidence is necessary to 
corroborate his statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

After a review of the claims file, the Board finds that the 
evidence of record does not corroborate the veteran's claimed 
in-service stressors.  The evidence indicates that the Bien 
Hoa air base was attacked by mortar fire in May 1967, and 
that Da Nang air base was attacked by mortar fire in July 
1967.  However, there is no information available to 
corroborate his assertion that he or anybody else in the 7th 
Battalion, 9th Artillery were in these locations at those 
times.   

Furthermore, the veteran's service records do not note any 
service with the 3rd Battalion, 5th Cavalry Division in 1967, 
nor is there any corroborating information concerning an 
engagements that unit may have experienced at that time.

As part of stressor development, the RO reviewed evidence 
from the Military Assistance Command, Vietnam (MACV) for the 
relevant time frame.  The RO noted that a complete and 
extensive search of the MACV Monthly Reports for June, July, 
and August 1967 did not reveal any combat activities in the 
area where the veteran's unit was located.  The RO also 
searched the Vietnam Order of Battle but was unable to verify 
that the veteran's unit was attached to or in support of the 
1st Infantry Division (Big Red One) or the 11th Cavalry.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the claimant's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  However, given the lack of evidence 
placing the veteran or his unit at the locations of the 
asserted stressor events, the weight of the evidence is 
against a finding that the stressor events are adequately 
verified.  

The Board acknowledges that the veteran was diagnosed with 
PTSD in May 2005 by a VA physician.  However, this diagnosis 
was not associated with any in-service stressor and, in any 
event, "[a]n opinion by a mental heath provisional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor."  Cohen v. Brown, 10 
Vet. App. 128, 145 (1997).  

In consideration of the above, the Board finds that the in-
service stressors identified by the veteran have not been 
verified as is necessary to establish a claim for PTSD 
pursuant to 38 C.F.R. § 3.304(f).  For these reasons, the 
Board finds that equipoise is not shown, and the benefit of 
the doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  As the weight of the evidence is against 
the claim for service connection for PTSD, the Board is 
unable to grant the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in July 2005 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability.  However, there is no prejudice in issuing a 
final decision because the preponderance of the evidence is 
against the claim for service connection.  Any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  It also includes a duty to assist in verification 
of a PTSD stressor event.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service records, service treatment records and post-service 
VA medical records.  Additionally, the RO obtained evidence 
submitted for the purpose of corroborating the PTSD stressor 
event.  

Moreover, the Board finds that a remand for a VA examination 
is not in order, as there is insufficient evidence to 
corroborate the stressor event that must form the basis of 
any PTSD diagnosis.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


